—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered March 26, 1997, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in denying the defendant’s challenge for cause of three prospective jurors. The record fails to support the defendant’s contention that they indicated actual bias or that they would otherwise be unable to render an impartial verdict (see, CPL 270.20 [1] [b]; People v Williams, 63 NY2d 882; People v Torpey, 63 NY2d 361; People v Campbell, 216 AD2d 482). O’Brien, J. P., Ritter, Santucci and Thompson, JJ., concur.